EXAMINER'S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In paragraph [0001] of the specification, “is a continuation of U.S. Application No. 15/812,246, filed on November 14, 2017” has been corrected to -- is a continuation of U.S. Application No. 15/812,246, now U.S. Patent 10,959,218, filed on November 14, 2017 --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record (in particular, at least U.S. Patent Application Publication 2018/0014284 to Yi et al and U.S. Patent Application Publication 2018/0049225 to Lee et al) is very similar to the claimed limitations. In particular, Yi discloses a mechanism for providing feedback on the activation/release of multiple different SPS configurations for a single terminal (see Figures 6 and 7 and the associated descriptions). However, Yi differs from the claim in the meaning of the bits in the feedback bitmap. Specifically, Yi sends a bit indicating the current activation/release status corresponding to each SPS configuration. In contrast, the claim sends a bit that “indicates receipt of the indication of activation or release by using a same value to indicate either the activation or the release”. The prior art of record does not disclose or render obvious the invention described in claim 1, including the above limitation in combination with all other claim limitations. Therefore, claim 1 is allowable over the prior art of record.
Independent claims 9, 17, 25, 33, 41, and 49 include analogous limitations and are thus similarly allowable over the prior art of record.  
Claims 2-8, 10-16, 18-24, 26-32, 34-40, 42-48, and 50-56 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 20, 2022